Citation Nr: 1715540	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-44 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to May 30, 2012, and higher than 50 percent from May 30, 2012.  

2.  Entitlement to a disability rating higher than 30 percent for status post shrapnel wound, right wrist with right hand sensory neuropathy secondary to radial nerve damage.  

3.  Entitlement to a compensable disability rating for bilateral hearing loss prior to April 7, 2016, and higher than 30 percent from April 7, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO); which denied, in pertinent part, a rating higher than 30 percent for PTSD; a rating higher than 30 percent for right wrist shrapnel wound residuals disability; and a compensable rating for hearing loss.  

In a rating decision dated in June 2015, the RO increased the rating for PTSD to 50 percent effective May 30, 2012. 

In October 2015 the Veteran and his spouse testified by videoconference from the Denver RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

In a February 2016 decision, the Board, in part, denied the Veteran's increased rating claims pertaining to PTSD and right wrist disability; and remanded the bilateral hearing loss claim.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2016 Joint Motion for Partial Remand (JMPR) and a December 2016 Court Order, the decision relevant to PTSD and right wrist disability was vacated and remanded for further development consistent with the JMPR.
In a May 2016 rating decision, the RO assigned a 30 percent rating to the Veteran's bilateral hearing loss disability, effective April 7, 2016.  Because the increased rating assigned to the Veteran's service-connected bilateral hearing loss is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also a paperless, electronic Virtual VA file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Prior to May 30, 2012, the Veteran's psychiatric symptoms primarily consisted of depression, sleep difficulties, anxiety, and irritability; collectively, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since May 30, 2012, the Veteran's PTSD has reasonably been shown to result in occupational and social impairment with reduced reliability and productivity and with symptoms such as insomnia, irritability, anxiety, and disturbances of motivation and depressed mood.

3.  The Veteran's "status post shrapnel wound of the right wrist, with right hand sensory neuropathy secondary to radial nerve damage" disability has not been productive of: ankylosis, muscle damage, deep scars encompassing an area of 144 square inches (929 sq. cm.) or greater; scars that limit function, there is no ulceration or skin breakdown, or severe incomplete paralysis at any time during the appeal period.

4.  The Veteran first reported that his right wrist scar was painful in September 2008; however, the evidence demonstrates that the scar was not painful on examination prior to June 13, 2012. 

5.  From the March 2008 claim for increase to the March 5, 2015 VA examination, the Veteran's bilateral hearing loss was manifested by Level I hearing for the right ear and Level I hearing for the left ear.

6.  From March 5, 2015 to April 6, 2016, the Veteran's bilateral hearing loss was manifested by Level II hearing for the right ear and Level III hearing for the left ear.

7.  From April 7, 2016, the Veteran's bilateral hearing loss is manifested by Level XI hearing for the right ear and Level IV hearing for the left ear.


CONCLUSIONS OF LAW

1.  Prior to May 30, 2012, the criteria for a rating higher than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (Code) 9411 (2016).

2.  Since May 30, 2012, the criteria for a rating higher than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Code 9411 (2016).

3.  The criteria for a disability rating higher than 30 percent for status post shrapnel wound of the right wrist, with right hand sensory neuropathy secondary to radial nerve damage, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.123, 4.124a, Code 8514 (2016).

4.  The criteria for a separate 10 percent rating for a scar over the right wrist, effective from June 13, 2012, have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.118, Codes 7801-7805 (2008 and 2016).  

5.  Prior to April 7, 2016, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Code 6100 (2016).

6.  From April 7, 2016, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in March, April, and August of 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's medical records have been obtained.  Social Security records have also been obtained and associated with the claims file.  In addition, the Veteran was afforded multiple VA examinations during the appeal period regarding his increased rating claims.  The Board has reviewed the examination reports and finds that they are adequate because the examiners discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and discussed the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In addition, the Veteran testified before the undersigned Veterans Law Judge in October 2015 regarding his claims.  During that hearing he was assisted by an accredited representative of the Veterans of Foreign Wars.  The representative, and the Veterans Law Judge, asked questions to ascertain the nature, onset, and severity of the Veteran's symptoms and their impact on his functioning.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those criteria; as evidenced by the questioning pursued by his representative and the Veteran's responses during the hearing; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided below, and no further assistance to develop evidence is required.

Finally, with regards to the increased bilateral hearing loss claim, the Board finds that there was substantial compliance with the February 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104   (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, the February 2016 remand directed the AOJ to obtain any outstanding treatment records as well as schedule the Veteran for a VA examination to address the current severity of his bilateral hearing loss disability.  The Veteran was afforded a VA examination in April 2016 addressing the current severity of his bilateral hearing loss disability.  Furthermore, all available treatment records have been associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the February 2016 remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  Therefore, the Veteran will not be prejudiced as a result of the Board decision.

II.  Merits

The Board has carefully reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period beginning one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).
In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a rating decision dated in September 2010 the RO granted entitlement to TDIU effective March 19, 2008, based on the combined effect of his service connected disabilities.  (The Veteran's compensable service connected disabilities going into that conclusion are his PTSD, left eye enucleation, traumatic brain injury, right wrist shrapnel wound, diabetes, and tinnitus.)  As such, any consideration of that issue as may have otherwise been implied in the increased rating claims is moot.  

PTSD

In a rating decision dated in 1998 the RO granted service connection for PTSD.  In March 2008 the Veteran filed a claim for an increased rating for his PTSD, which was then rated as 30 percent disabling.  That claim was denied by the RO in its November 2008 rating decision; and the Veteran appealed that decision.  In a rating decision dated in June 2015 the RO increased the rating for PTSD to 50 percent effective May 30, 2012.  The Veteran continues to press for a higher disability rating.

The Veteran's PTSD disability has been evaluated under the provisions of 38 C.F.R. § 4.130, Code 9411, throughout the appeal period.  

For claims pending before the Board prior to August 14, 2014 (even if in a remand status), VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a). 
The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244  (1995).

Evidence

During an August 2007 VA psychiatric intake and assessment, the Veteran reported difficulty relaxing and was always tinkering; working.  The psychiatrist noted that the Veteran was oriented to time, place, person and situation, and that the Veteran's thinking was linear, logical and goal directed without hallucinations, loose associations, or paranoid delusions.  Mood was euthymic and speech was fluent and of normal rate.  The GAF score was 70.  

During a May 2008 consultative examination done in conjunction with a social security disability determination, the specialist noted that the Veteran was oriented in all spheres.  Mental status examination revealed, the Veteran had normal eye contact and behavior.  He appeared fairly relaxed and his affect and facial expressions were normal, although fairly flat.  The specialist indicated that the Veteran's speech was normal in tone, quality, and pace; and his thoughts seemed clear and sequential with overall coherence.  The Veteran did not seem overly suspicious or hostile, or displayed any other behavioral oddities.  The Veteran reported a history of a stable 34-year relationship with his wife, although he denied having any other close friends.  He has denied homicidal or suicidal ideation.  His judgment was noted to be appropriate.  The diagnoses included, PTSD with some obsessive compulsive traits, depressive disorder, and attention deficit hyperactivity disorder (ADHD) and a GAF score of 51 was provided.

The examiner concluded that the Veteran's ability to relate to the public is at least moderately impaired.  He indicated that the Veteran's ability to accept instruction and constructive criticism and respond appropriately to others in a working setting is at least moderately impaired.  The examiner noted that the Veteran's ability to maintain attention to simple work-related tasks and not be easily distracted is moderately to markedly impaired due to anxiety and depression, as well as (ADHD).  The examiner stated that the Veteran's ability to sustain an ordinary routine without supervision is at least moderately impaired.  He noted, however, the Veteran would likely be markedly impaired if he had to interact with others consistently, or work in a high stress environment.  He concluded that the Veteran was able to manage his own funds.

On VA psychiatric examination in September 2008, the Veteran was cooperative, friendly, alert, and oriented to person, time, and place.  He complained of disrupted sleep, some reclusivity, and some irritability, but denied any panic attacks or suicidal or homicidal ideation.  The examiner noted that the Veteran's affect was normal, but mood was anxious.  Mental status examination found no obsessive thoughts or ritualistic behavior; and thought processes were intact.  GAF score was 60.  The examiner added that the Veteran's PTSD was productive of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks; generally functioning satisfactorily.  

During November 2009 mental ability assessment done in conjunction with a social security disability determination, chronic PTSD was diagnosed and a GAF score of 50 was provided.  The examiner noted that the Veteran exhibits moderate to marked impairment in his ability to maintain attention to simple work-related tasks.  He indicated that the Veteran is easily distracted and has marked impairment in his interaction with others on a consistent basis or in performing work in a high stress environment.

In a December 2009 social security disability adjudication, it was noted that the Veteran exhibits mild restriction in activities of daily living, marked difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence or pace.  (The record indicates the Veteran was considered disabled for Social Security Administration purposes, effective from December 31, 2007.  Left blind eye, bilateral wrist arthritis, obstructive sleep apnea and PTSD were indicated to be the disabilities producing this impairment.)  

On VA PTSD examination in May 2012, the Veteran reported that he had been hit by an explosive device while in combat in Vietnam, and that he has had trouble with "forgetting things" ever since.  He stated that he has compensated by taking notes and adhering to strict routines and structure.  Mental status examination found him to be alert, coherent, fully oriented; and cooperative in manner, and well groomed.  Affect was a little constricted but underlying mood seemed to be essentially euthymic, and there was no evidence of a formal thought disorder.  The Veteran denied any suicidal ideation.  GAF score was 60.  The examiner (the VA facility's Chief of Psychology), surmised that the Veteran's PTSD was productive of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks; generally functioning satisfactorily.  The examiner noted the Veteran's symptoms to be depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances including work and work like settings.

On VA QTC neuropsychological examination in June 2012, the Veteran complained of memory problems, including difficulty with names, word finding, and remembering appointments; and said that he had to write everything down.  He reported that he was participating in PTSD group therapy, and that his symptoms were relatively well controlled with the help of medication and psychotherapy.  He reported that subsequent to leaving the military he worked at a meat packing plant as a bank teller for seven years, at Woodward Governor Company for 21 years in a variety of positions, and as a custodian and maintenance mechanic at the post office for 13 years.  The Veteran reported that he last worked two and one half years ago, at which time he retired.  Mental status summary revealed the Veteran was adequately groomed and dressed in clean, casual clothing, appropriate to the evaluation situation; and was courteous and compliant with the examiner and staff, with rapport established without difficulty.  He also noted that the Veteran was alert and fully oriented to person, place, time, and situation; affect was stable and euthymic; and that speech was within normal limits in volume and tone.  The Veteran also was organized, relevant, and goal directed, and denied any suicidal or homicidal ideation.  The neuropsychologist concluded that the Veteran's memory deficits were the result of an in-service traumatic brain injury, but that his attention deficits were likely due to attention deficit hyperactivity disorder.

On VA PTSD examination in March 2015, the Veteran said that his symptoms were "pretty much the same" as they had been at the time of his May 2012 examination.  The examiner observed that the Veteran was dressed in clean casual clothes.  Mental status examination found the Veteran to be alert, coherent, fully oriented, and pleasant and cooperative in manner.  Thought processes were logical and goal oriented; affect was just a little somber but consistent with topics discussed; underlying mood was mildly dysphoric; and there was no evidence of a formal thought disorder.  The Veteran denied current thoughts of suicide.  The examiner (the VA facility's Chief of Psychology) concluded that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted the Veteran's symptoms to be depressed mood, anxiety, suspiciousness, and chronic sleep impairment.
During his 2015 Board hearing the Veteran complained of problems with sleep, and his wife testified that the Veteran had had some "temper outbursts."  See Board Hearing Transcript, pp. 3-5.  The Veteran denied any suicidal or homicidal ideation.

Analysis

Preliminarily, the Board notes that the Veteran's cognitive dysfunction has been determined to be secondary to his traumatic brain injury; not his PTSD; and he is separately rated for his cognitive complaints, including his memory loss, concentration, and attention problems, under his service-connected traumatic brain injury with cognitive disorder disability.  (His traumatic brain injury with cognitive disorder is evaluated as 40 percent disabling.)  See July 2012 rating decision.  See also 38 C.F.R. § 4.14, regarding VA's prohibition against pyramiding.




Rating in excess of 30 percent prior to May 30, 2012

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted prior to May 30, 2012.  In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

In the instant case, the Board finds that during this period the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, although the examiner noted during the May 2008 evaluation that the Veteran shows a rather flat affect, he appears able to express feelings, and it was noted that his facial expressions were normal.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, it appears as if the Veteran is able to articulate without incident.  Furthermore, there is no evidence of panic attacks occurring more than once a week.  There was also no indication that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.

The Board notes that the Veteran indicated he had difficulty in establishing and maintaining effective work and social relationships.  With regard to the Veteran's social functioning, despite his allegations to the contrary, the evidence reveals that he maintained a relationship with his wife despite his PTSD symptomatology.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include the Veteran's own statements, reveal that he has maintained relationships with his family members. 
Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology during this time, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, although examiners noted the Veteran had some moderate to marked impairment if he had to interact with others consistently, or work in a high stress environment, there is no indication that such impairment manifest as reduced reliability and productivity.

The Board notes the GAF scores of 50, 51, and 60 conceivably, suggest more significant impairment than what is contemplated in the assigned 30 percent rating assigned.  As noted above, a GAF score ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  And, a score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes, however, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no probative evidence of symptoms of illogical or irrelevant speech, impaired judgment or that the Veteran neglects his family, or comparable symptoms.  The Board observes that the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

To the extent that the Veteran contends that a rating higher than 30 percent is warranted for this period, that determination is multi-factorial, not just predicated on his lay statements and other testimony, but all of the relevant medical and other evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (indicating that in the third and final step of the analysis of evidence (determining competency and credibility being the first two).  Further, the Board must assess the probative value and weight of the evidence in light of the entire record. See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board places more weight on the examination reports and other psychiatric medical evidence than the Veteran's statements, since an examiner (medically trained) takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of her PTSD.  

Thus, the Board concludes that prior to May 30, 2012, the criteria were not met for a rating in excess of 30 percent.

Rating in excess of 50 percent from May 30, 2012

Considering all such symptoms in light of the applicable rating criteria and principles, the Board finds that a rating greater than 50 percent for PTSD is not warranted at any point since the May 30, 2012, effective date of the award of the rating increase.

The above-cited evidence documents the Veteran's psychiatric symptoms have included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances including work and work like settings, and irritability (temper outbursts).  Collectively, these symptoms are of the type, extent, frequency and/or severity (as appropriate) to indicate no more than occupational and social impairment with reduced reliability and productivity-the level of impairment contemplated in the assigned, 50 percent rating.  

However, at no point since the effective date of the award of the 50 percent rating has the extent of the Veteran's psychiatric impairment attributable, or indistinguishable from, PTSD been shown to result in occupational and social impairment with major deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.
As reflected above, for the period under consideration, there is no evidence of such symptoms/manifestations as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood-which are examples of the type of symptoms supporting the assignment of a 70 percent rating.  In fact, for the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, extent, frequency and/or severity to warrant the assignment of a 70 percent rating.  In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In this regard, the medical evidence does not demonstrate that the Veteran has had occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  Rather, the VA outpatient treatment records and examinations reflect that the Veteran was well dressed and groomed, cooperative, and had organized thoughts.  

The Veteran reported irritability; however, periods of violence are not shown.  Thus, although the Veteran has displayed some symptoms of impaired impulse control in that the evidence reflects that he had temper outbursts, impaired impulse control to an extent contemplated for a 70 percent rating has not been shown.  While the record indicates that the Veteran's mood has been depressed, the Veteran has functioned independently.  To the extent that the Veteran has experienced difficulty in establishing and maintaining social relationships such symptomatology is contemplated in the currently assigned 50 percent rating.

The Board also points out that none of the enumerated symptoms/manifestations listed in the rating criteria consistent with the assignment of a 100 percent schedular rating for PTSD have been shown since the May 2012 effective date of the assignment of the 50 percent rating.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, for the period in question, the clinical evidence has not demonstrated symptoms/manifestations of PTSD indicative of total occupational and social impairment.

Under the circumstances of this case, the Board finds that, since the May 2012 effective date of the assignment of the 50 percent rating, the Veteran's PTSD has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating also require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 50 percent for PTSD during this appeal period.

Right wrist

In a rating decision dated in 1968 the RO granted service connection for status post shrapnel wound, right wrist, scar rated under Code 7805 and assigned a noncompensable rating.  A September 1998 rating decision assigned a 20 percent rating under Code 8514 and recharacterized the disability as status post shrapnel wound, right wrist with right hand sensory neuropathy secondary to radial nerve damage.  A November 2005 rating decision assigned a 30 percent rating for the Veteran's right wrist disability.  In March 2008 the Veteran filed a claim for an increased rating for his right wrist/hand shrapnel residuals disability.  That claim was denied by the RO in its November 2008 rating decision; and the Veteran appealed that decision.  

As noted, the Veteran's right wrist/hand shrapnel disability is rated under Code 8514, which pertains to paralysis of the musculospiral nerve (radial nerve), throughout the appeal period.  Under Code 8514, a 20 percent disability rating is warranted for mild incomplete paralysis of either upper extremity.  Moderate incomplete paralysis warrants a 20 percent rating for the minor upper extremity, and a 30 percent rating for the major upper extremity; and severe incomplete paralysis warrants a 40 percent disability rating for the minor extremity and a 50 percent disability rating for the major upper extremity.  38 C.F.R. § 4.124a, Code 8514.  

A 60 percent disability rating is warranted for complete paralysis of the radial nerve involving the minor upper extremity, and a 70 percent disability rating is warranted if there is complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Code 8514.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Complete paralysis is demonstrated by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; inability to extend the hand at the wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; and where supination of the hand, and extension and flexion of the elbow is weakened, and loss of synergic motion of extensors impairs the hand grip seriously.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

On VA examination of the right wrist/hand in September 2008, the Veteran complained of an electric shock sensation moving into the right thumb and index finger if he bumped the scar on the base of his thumb.  He also complained of a tremor present in the right hand, primarily when using flatware such as a fork or a spoon; and of occasional shakiness when holding a cup with the right thumb and index finger opposed, and when handwriting.  He also reported a very slight numbness on the dorsal aspect of the right hand between the first and second metacarpal areas; and said that he felt that the strength in both hands was gradually decreasing; the same in the left as in the right.

Physical examination of the right hand revealed a dystrophic right thumb nail due to shrapnel injury.  There was a 1.5 inch long x 1/8 inch wide line scar in the thumb nail from the paronychia to the distal tip, and a spoon deformity at the right thumb nail.  There was no redness or tenderness.  There was a 1.5-inch long x 3/8-inch wide scar on the radial aspect of the wrist near the radial styloid area which, when pressed, elicited a painful electrical shooting sensation into the thumb and index finger.  There was some slight decrease to light touch sensation present on the dorsal aspect of the right hand, over the first and second metacarpal areas, but the 10-gm monofilament touch and vibratory sensation was maintained.  The Veteran had good dexterity of the right hand, and could oppose the thumb to all fingers.  The muscles of the right hand were symmetrical and normal compared to the left; and the Veteran was able to make a fist normally and had complete extension of all the fingers.  On strength testing, there was no weakness on opposition of the thumb to the index finger and middle fingers; but there was an intermittent tremor primarily affecting the thumb and index fingers that was manifested mainly with opposition position of the thumb and index finger.  Strength testing of the wrist and fingers on the right hand was symmetrical and normal compared to the left; and there was no decreased range of motion of the hand and fingers after repetitive motion, and no observed manifestation of pain with range of motion testing.  The examiner concluded that activities requiring a steady hand when opposing the right thumb to index finger could not be completed.

On VA scars examination in June 2012, the Veteran complained of shooting pain to the radial styloid scar on the right wrist if it was bumped.  Physical examination found a 4 centimeter linear scar on the dorsal of the right hand between the 1st and 2nd metacarpals, right radial styloid; and a 4.0 x 1.0 centimeter superficial non-linear scar.  

On VA hand/fingers examination in March 2015, the Veteran indicated that not much had changed since his last examination in 2012.  He stated that he had shrapnel in the wrist and thumb, and complained of involuntary shaking with increased sensitivity over right medial wrist when gripping a fork or cup.  He said that he had no numbness or tingling in his dominant right hand, but did have a decreased sensation distal to the scar on the radial styloid.  Range of motion testing of the right hand was "all normal," and physical examination found no gap between the pad of the thumb and the fingers; no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; and no additional functional loss or range of motion after three repetitions.  Muscle strength testing/hand grip of the right hand was normal (5/5), and there was no atrophy.  The examiner surmised that the Veteran's occupational functioning would be impacted due to "limited ability for fine motor skill and prolonged gripping." 

On VA wrist examination in March 2015, the Veteran stated that not much had changed since his 2012 examination.  He recalled being hit with shrapnel in the wrist and thumb during combat, and stated that he has involuntary shaking and increased sensitivity over right medial wrist with gripping a fork or cup since then.  He added that the shaking stopped with gripping with the other hand or by stopping the motion.  He denied any numbness or tingling in his right hand, but did complain of a decreased sensation distal to the scar on the radial styloid.  Range of motion testing of the right wrist found palmar flexion from 0 to 80 degrees; dorsiflexion from 0 to 75 degrees; ulnar deviation from 0 to 30 degrees; and radial deviation from 0 to 10 degrees.  There was no pain on range of motion testing, and no additional functional loss or decrease in range of motion after three repetitions; but there was tenderness to palpation distal to the radial styloid scar.  Muscle strength on flexion and extension of the right wrist was normal (5/5), and there was no atrophy.  X-rays of the right wrist revealed severe degenerative changes at the radiocarpal joint, with deformity of the scaphoid end of the distal radius, and scapholunate separation with proximal migration of the capitate; and osteoarthritic changes in the carpus and in the small joints of the fingers.  The examiner surmised that the Veteran's occupational functioning would be impacted due to "limited ability for fine motor skill and prolonged gripping."

On VA peripheral nerves examination in March 2015, sensation over the right inner/outer forearm was normal, but was decreased in the right hand/fingers.  Muscle flexion, extension, grip strength, and pinch (thumb to index finger)  were normal (5/5), and there was no atrophy.  Sensory examination found no pain or paresthesias and/or dysesthesias involving the right upper extremity, but there was mild numbness.  The examiner added that there was a very small area distal to the right radial styloid and scar that had decreased sensation, encompassing an area of approximately 3 cm x 1 cm.  Diagnosis was mild incomplete paralysis of the right radial (musculospiral) nerve; which the examiner indicated did not impact the Veteran's ability to work.  

On VA scars examination in March 2015, the examiner found a 4 centimeter linear scar on the right dorsal between the 1st and 2nd metacarpal; and a 1.5 x 1 centimeter superficial non-linear scar on the radial styloid.  The scars were not painful or unstable, but there was a decreased sensation distal to the scar on the radial styloid.  The examiner added that the scars did not impact the Veteran's ability to work.  

During his 2015 Board hearing the Veteran testified that his right wrist is a little achy unless somebody hits it or he bumps, which elicits a very, very sharp pain.  See Board Hearing Transcript, p. 8.  He added that he had pretty good motion in the right wrist, and did not need any treatment for the wrist.  Transcript, p. 8.  

Analysis

The Board considers whether the Veteran is entitled to a separate compensable rating for scars noted on the right hand.  As noted, the Veteran's right wrist shrapnel wound residuals also includes scars.

The Board notes that Codes 7801 through 7805 provide ratings for scars other than of the head, face or neck.  The Board notes that the rating criteria for scars were amended in October 2008, during the appeal period, and thus, the old and new rating criteria are potentially applicable.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) (the amended rating criteria can be applied only for periods from the effective date of the regulatory change; however, the old regulations will be considered for the periods both before and after the change was made).  

When applying the various Codes that might be applicable to the Veteran's service-connected scars, it is noted that he does not have a disfigurement of the head, face, or neck.  Thus Code 7800 is not for application.  

Code 7801 provides a 10 percent evaluation for scars that are deep or that cause limited motion, and have an area of at least six square inches (39 sq. cm.).  Note (2) under Code 7801 provides that a deep scar is "one associated with underlying soft tissue damage."  

As the treatment records available for review, to include VA examination reports, do not reflect underlying soft tissue damage, and as the scars do not result in limitation of motion or loss of function, Code 7801 does not enable a higher rating.  

Code 7802 provides a 10 percent evaluation for scars that are superficial, do not cause limited motion, and have an area of 144 square inches (929 sq. cm.) or greater.  As noted above, the Veteran's scar dimensions do not approximate this size.  Therefore, a higher evaluation is not warranted on this basis.  

Code 7803 provides a 10 percent evaluation for superficial and unstable scars.  An unstable scar is specifically defined under Code 7803 as one "where, for any reason, there is frequent loss of covering of skin over the scar."  None of the medical evidence of record, including the VA examination reports, has noted loss of skin covering as a result of the Veteran's scars.  Accordingly, Code 7803 does not provide for compensable evaluations under the circumstances of this case.  

Code 7804 provides a 10 percent evaluation for superficial and painful scars.  There is no clinical evidence of record prior to June 13, 2012 indicating that the Veteran's scar, in particular, are painful.  In fact, the clinical evaluations during the September 2008 VA examination documents that the scars were not painful or tender.  The Board observes that the Veteran has complained of a painful electrical sensation in his wrist when touched.  The Board notes, however, the painful "electrical" sensation is encompassed by the currently assigned 30 percent evaluation and included in the VA examiner's diagnosis of this disability (neuropathic pain when pressure is applied to the scar at the right wrist radial area).  The Veteran himself has reported that his right wrist scar can be painful at times if it is bumped.  He is competent to report symptoms of pain, but in this case the objective findings, which consistently show nontender scars, are afforded more probative weight.  Accordingly, a separate rating is not warranted under Code 7804.  

The Board additionally observes that no underlying muscle injuries have been medically identified.  As such, rating the disabilities under 38 C.F.R. § 4.73 is not appropriate.  

The Board will also analyze the Veteran's scars under Code 7805.  Under this code section, scars are evaluated on the basis of any related limitation of function of the body part that they affect.  See 38 C.F.R. § 4.118, Code 7805.  

The competent and probative medical evidence of record demonstrates that there is no functional loss resulting from the scars associated with the right upper extremity.  Indeed, the evidence of record shows that the Veteran's scars are not currently problematic.  Thus, they are currently asymptomatic and cause no limitation of function of the body part they affect.  The VA examination report is congruent with the rest of the clinical record on appeal, which is pertinently absent any complaints or findings associated with the Veteran's scars.  

Under the revised criteria, Code 7801 provides that a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm.  Under Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Under the new criteria, Code 7803 no longer exists, as it was incorporated into Code 7804.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful, and a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  Under Code 7805, a separate rating can also be warranted for any disabling effects not considered under Codes 7800-7804.  38 C.F.R. § 4.118 (2016). 

Note (2) to Code 7804 specifies that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Code 7804 specifies that scars can receive separate evaluations under Codes 7800, 7801, 7802, and 7805, despite also being rated under Code 7804.

Under both the revised and former criteria, the Board finds that a separate 10 percent rating is warranted under Code 7804 beginning June 13, 2012, the date it is first factually ascertainable in the record that one of his scars, in particular, was painful.  The September 2008 VA examiner noted that the Veteran's scar was not painful or tender to palpation during examination.  During the June 13, 2012 VA examination, the examiner noted that the scar was painful during palpation.  The Veteran also testified that the scar was painful during his October 2015 hearing before the Board.  The Board observes that the March 2015 VA scar examination did not find the scars to be painful on examination.  Although the former rating criteria provided for a 10 percent rating only when a scar was found to be painful on examination, the current rating criteria does not include such an objective standard.  Thus, based on the Veteran's lay reports, the Board finds that he is entitled to a separate 10 percent rating for his painful scar of the right wrist beginning June 13, 2012, the date it is first factually ascertainable in the record that his scar is painful.  The evidence of record does not demonstrate that any scar in particular was painful prior to this date.  The Veteran has not indicated in his reports the time period during which the pain in his scar began, and there is no evidence that he exhibited pain in any scar prior to June 13, 2012.  Thus, he is not entitled to a separate compensable rating under either the current or former Code 7804 criteria for the period prior to June 13, 2012.  Moreover, he is not entitled to a 20 percent rating under Code 7804.  The Board notes that the March 2015 VA examination report documents 3 separate scars, however there is no indication that the Veteran has reported pain in any additional scars.

Additionally, as discussed higher ratings are not available under any other potentially applicable code, either prior or subsequent to their amendment in October 2008, because the Veteran's scars are not unstable; located on the head, face or neck; or at least 12 square inches (77 square centimeters) in size.  See September 2008, June 2012 and March 2015 VA Examination Reports.  Additionally, there is no evidence that these scars result in any functional impairment not contemplated by his right wrist rating.  See 38 C.F.R. § 4.118, Codes 7800-7805 (2008 & 2016).  Thus, additional or higher ratings for the Veteran's surgical scars are not warranted.

With regards to the right radial nerve, the evidence confirms that the Veteran has had incomplete paralysis of the right radial (musculospiral) nerve throughout the appeal period, however, there is no clinical evidence of anything more than mild incomplete paralysis at any time during the appeal period.  In the absence of severe incomplete paralysis, the schedular criteria for a rating higher than 30 percent under Code 8514 are not met.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

As for a schedular rating higher than 30 percent under some alternative criteria, the right wrist is not ankylosed, and there is no muscle damage of the wrist or hand, so a rating higher than 30 percent under Code 5214 (which provides for evaluation of the wrist) or Code 5307 (which includes a 40 percent rating for muscle damage), is not indicated.  Additionally, the right hand is not fixed in supination or hyperpronation, so a schedular rating higher than 30 percent under the criteria at Code 5213 is not indicated; and the fingers of the right hand are not ankylosed, so a schedular rating higher than 30 percent based on limitation of motion of the fingers is not indicated and evaluation under that criteria is not to the Veteran's advantage.  See Codes 5216-5230.  




Bilateral hearing loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The Veteran's bilateral hearing loss has been service-connected since February 1998.  In March 2008, he submitted his claim for an increase rating.  On September 2008 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
45
55
LEFT
25
25
35
65
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 35dB.  She also found that the left ear decibel loss was 48.75dB.  The Veteran reported that he experiences difficulty hearing: in noise, on the telephone, the television, in groups, in restaurants, in church, and riding in a car.  The Veteran reported that he is retired.  The examiner noted the Veteran's sensorineural hearing loss (SNHL).  She noted that the Veteran may have some difficulty in a work environment in situations in which communication is essential especially if the background noise is present.

The examination did not demonstrate an exceptional pattern of hearing loss.  Additionally, utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Using Level I hearing and Level I hearing findings under Table VII in 38 C.F.R. § 4.85, warrant a 0 percent rating. 

On the Veteran's substantive appeal, he indicated that although he was able to hear everything during the examination, it was not his real life.  He stated that he has a real hard time with conversations, and that his wife has to repeat herself over and over.

The Veteran was examined again in March 2015.  During the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
65
LEFT
15
15
25
60
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 38dB.  She also found that the left ear decibel loss was 43dB.  The Veteran reported that he experiences difficulty hearing: in quiet, noise, on the telephone, the television, in groups, in restaurants, in church, and riding in a car.  The Veteran reported that he is retired.  The examiner noted the Veteran's SNHL.  

The examination did not demonstrate an exceptional pattern of hearing loss.  Additionally, utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  Using Level II hearing and Level III hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a 0 percent rating.

During the October 2015 Board hearing the Veteran testified that his hearing has worsened since his last VA examination in March 2015, and that he is now deaf in his right ear.  See Transcript, p. 10.  Review of the record reveals that the Veteran was apparently referred by a VA audiologist to an ENT physician in or around July 2015 "due to the significant asymmetry for pure tones and word discrimination" (see VA Audiology Note dated July 28, 2015).

As noted, the Veteran remanded this issue in February 2016 for a contemporaneous VA audiological evaluation.  Pursuant to the remand, the Veteran was examined in April 2016.  During the evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
95
105+
105+
105+
105+
LEFT
10
15
50
65
70

Speech audiometry revealed speech recognition ability of 76 percent in the left ear.  It could not be tested in the right ear.  Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 105dB.  She also found that the left ear decibel loss was 50dB.  The Veteran reported that he experiences difficulty hearing: in quiet, noise, on the telephone, the television, in groups, in restaurants, in church, and riding in a car.  The Veteran reported that he is retired.  The examiner noted the Veteran's SNHL.  She indicated that the Veteran would most likely have difficulty in a work environment in which auditory communication is critical.  She noted that the Bicros hearing aid should help, however she would expect the Veteran to rely on visual cues.  The examiner also noted that the Veteran would have difficulty on the telephone.

Based on the April 2016 VA examination, since exceptional hearing loss as defined by 38 C.F.R. § 4.86 is demonstrated for the right ear, Table VIA is for application for the right ear.  The April 2016 audiometric results reveal that under Table VIA, the Veteran's hearing loss was manifested to Level XI hearing acuity in the right ear, and the left ear under Table VI is manifested to Level IV.  38 C.F.R. § 4.85.  Under Table VII, Level XI hearing in the right ear (poorer ear) intersected with Level IV hearing in the left ear (better ear), warrants the assignment of a 30 percent rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for a compensable rating prior to April 7, 2016, and in excess of 30 percent evaluation from such date.  Although the Board sympathizes with the Veteran's belief that he should be assigned a compensable rating prior to April 7, 2016, and a rating in excess of 30 percent from such date on the basis that his hearing loss has increased in severity, the Board's decision is based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet App. 345 (1992).  Thus, the assignment of a ratings in excess of the 0 and 30 percent ratings is not warranted.

To the extent that the Veteran contends that his hearing loss is more severe than the rating that is currently assigned, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's report regarding the severity of his bilateral hearing loss, to include difficulty understanding conversational speech, especially in adverse listening environments; as well as difficulty with hearing the television.  After considering, however, such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for additional compensation other than that to which he was found to be entitled to above are not met.  See Lendenmann, supra.  The above determination is based upon consideration of pertinent provisions of VA's rating schedule.

Other considerations

Additionally, the Board considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the applicable schedular criteria for all of his disabilities is adequate to rate the disabilities under consideration at all points pertinent to this appeal.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  For example, the Veteran's symptoms of depression, anxiety, estrangement from others, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships are all listed under the applicable 30 and 50 percent rating criteria.  The Veteran did not show or complain of any symptoms that are not contemplated under 38 C.F.R. § 4.130.  Additionally, the Veteran's right wrist numbness, functionality, as well as the painful scar are encompassed in the applicable criteria under 38 C.F.R. § 4.71a and 38 C.F.R. § 4.118 respectively.

As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Regarding bilateral hearing loss, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  Prior to April 7, 2016, the Veteran's bilateral hearing loss manifests, at its worst, Level II hearing acuity in the right ear and Level III hearing acuity in the left ear; and from April 7, 2016, hearing acuity has manifest at worst as Level XI hearing acuity for the right ear, and Level IV hearing acuity for the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by disability ratings currently assigned.  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, such as difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted. 

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss.  The Veteran's hearing loss is manifested by difficulty understanding conversational speech, especially in adverse listening environments, of this he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Board may, however, consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

As previously discussed, disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by medical professionals are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, there is no additional impairment that has not been attributed to a specific, rated disability.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating higher than 30 percent for PTSD prior to May 30, 2012, and higher than 50 percent from May 30, 2012 is denied.  

A disability rating higher than 30 percent for status post shrapnel wound, right wrist with right hand sensory neuropathy secondary to radial nerve damage is denied.  

Subject to the law and regulations governing the payment of VA monetary benefits, a separate rating of 10 percent for right wrist scar, effective June 13, 2012 is granted.






A compensable disability rating for bilateral hearing loss prior to April 7, 2016, and higher than 30 percent from April 7, 2016 is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


